NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



R.J. REYNOLDS TOBACCO                        )
COMPANY,                                     )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1702
                                             )
BARBARA JEAN JOHNSTON,                       )
Personal Representative of the Estate        )
of FRANKLIN JAMES JOHNSTON,                  )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 28, 2018.

Appeal from the Circuit Court for Sarasota
County; Diana L. Moreland, Judge.

Troy A. Fuhrman and Marie A. Borland of
Hill Ward Henderson, Tampa; and Charles
R.A. Morse of Jones Day, New York, NY,
for Appellant.

David J. Sales and Daniel R. Hoffman of
David J. Sales, P.A., Jupiter; and Gary
Paige of Gordon & Donor, P.A., Davie, for
Appellee.


PER CURIAM.

             Affirmed.


SLEET, LUCAS, and BADALAMENTI, JJ., Concur.